UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 441 Lexington Ave. New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 441 Lexington Ave. New York, NY10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 856-8250 or (800) 443-4693 Date of fiscal year end: December 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Company Name Meeting Date Shares Voted CUSIP Ticker DELL INC. 7/21/2006 2,000 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DONALD J. CARTY ISSUER FOR FOR MICHAEL S. DELL ISSUER FOR FOR WILLIAM H. GRAY, III ISSUER FOR FOR SALLIE L. KRAWCHECK ISSUER FOR FOR ALAN (A.G.) LAFLEY ISSUER FOR FOR JUDY C. LEWENT ISSUER FOR FOR KLAUS S. LUFT ISSUER FOR FOR ALEX J. MANDL ISSUER FOR FOR MICHAEL A. MILES ISSUER FOR FOR SAMUEL A. NUNN, JR. ISSUER FOR FOR KEVIN B.ROLLINS ISSUER FOR FOR 2.RATIFICATION OF INDEPENDENT AUDITOR ISSUER AGAINST AGAINST SH1.GLOBAL HUMAN RIGHTS STANDARD SHAREHOLDER AGAINST AGAINST SH2.DECLARATION OF DIVIDEND SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker TIDEWATER INC. 7/20/2006 2,500 886423102 TDW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ARTHUR R. CARLSON ISSUER FOR FOR JON C. MADONNA ISSUER FOR FOR WILLIAM C. O'MALLEY ISSUER FOR FOR 2.RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ISSUER PUBLIC ACCOUNTING FIRM. FOR FOR 3.PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS ISSUER FOR FOR 4.PROPOSAL TO APPROVE THE 2 ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker EAGLE MATERIALS INC. 7/27/2006 1,500 26969P108 EXP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR F. WILLIAM BARNETT ISSUER FOR FOR O.G. DAGNAN ISSUER FOR FOR DAVID W. QUINN ISSUER FOR FOR 2.RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS ISSUER FOR FISCAL YEAR 2007. Company Name Meeting Date Shares Voted CUSIP Ticker NOVATEL INC. 7/18/2006 2,000 669954109 NGPS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR PATRICK C. FENTON ISSUER FOR FOR WERNER GARTNER ISSUER FOR FOR ROBERT J. IVERACH ISSUER FOR FOR JONATHON W. LADD ISSUER FOR FOR RICHARD D. ORMAN ISSUER FOR FOR JOEL A. SCHLEICHER ISSUER FOR FOR CHARLES R. TRIMBLE ISSUER FOR FOR DAVID E. VAUGHN ISSUER FOR FOR 2.TO APPOINT DELOITTE & TOUCHE LLP AS THE AUDITORS OF NOVATEL. ISSUER FOR FOR 3.TO APPROVE THE AMENDMENTS TO THE NOVATEL INC. BY-LAWS. ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker RF MICRO DEVICES, INC. 8/1/2006 20,000 749941100 RFMD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROBERT A BRUGGEWORTH ISSUER FOR FOR DANIEL A. DILEO ISSUER FOR FOR JEFFERY R. GARDNER ISSUER FOR FOR DAVID A. NORBURY ISSUER FOR FOR DR. ALBERT E. PALADINO ISSUER FOR FOR WILLIAM J. PRATT ISSUER FOR FOR ERIK H. VAN DER KAAY ISSUER FOR FOR WALTER H. WILKINSON, JR. ISSUER FOR FOR 2.PROPOSAL TO AMEND THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE ISSUER NUMBER OF SHARES AUTHORIZED FOR ISSUANCE. FOR FOR 3.PROPOSAL TO (A) AMEND THE 2 ISSUER NUMBER OF SHARES AUTHORIZED FOR ISSUANCE AND (B) APPROVE CERTAIN TERMS DESIGNED TO PRESERVE THE TAX DEDUCTIBILITY OF CERTAIN COMPENSATION PAID UNDER THE 2, PURSUANT TO THE PROVISIONS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. FOR FOR 4.PROPOSAL TO ADOPT THE 2 ISSUER FOR FOR 5.PROPOSAL TO ADOPT THE CASH BONUS PLAN. ISSUER FOR FOR 6.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker LOEWS CORPORATION 8/3/2006 3,000 540424108 LTR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.AMEND CHARTER TO INCREASE AUTHORIZED SHARES OF LOEWS COMMON STOCK ISSUER TO 1,800,000,000. FOR FOR 2.AMEND CHARTER TO REDUCE PAR VALUE OF LOEWS COMMON STOCK TO $0.01 PER ISSUER SHARE. Company Name Meeting Date Shares Voted CUSIP Ticker NETWORK APPLIANCE, INC. 8/31/2006 5,000 64120L104 NTAP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DANIEL J. WARMENHOVEN ISSUER FOR FOR DONALD T. VALENTINE ISSUER FOR FOR JEFFRY R. ALLEN ISSUER FOR FOR CAROL A. BARTZ ISSUER FOR FOR ALAN L. EARHART ISSUER FOR FOR EDWARD KOZEL ISSUER FOR FOR MARK LESLIE ISSUER FOR FOR NICHOLAS G. MOORE ISSUER FOR FOR GEORGE T. SHAHEEN ISSUER FOR FOR ROBERT T. WALL ISSUER FOR FOR 2.APPROVE THE COMPANY'S AMENDED 1, WHICH INCLUDES ISSUER A PROPOSED INCREASE OF THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED THEREUNDER BY 10,900,000. FOR FOR 3.APPROVE THE COMPANY'S AMENDED 1 ISSUER COMPENSATION UNDER THE AUTOMATIC OPTION GRANT PROGRAM FROM AN OPTION TO PURCHASE 15,,000 SHARES. FOR FOR 4.APPROVE A 1,600, COMMON ISSUER STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. FOR FOR 5.RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS ISSUER OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 27, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker MEDTRONIC, INC. 8/24/2006 1,000 585055106 MDT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RICHARD H. ANDERSON ISSUER FOR FOR MICHAEL R. BONSIGNORE ISSUER FOR FOR ROBERT C. POZEN ISSUER FOR FOR GORDON M. SPRENGER ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ISSUER MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. AGAINST AGAINST 3.TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED "DIRECTOR SHAREHOLDER ELECTION MAJORITY VOTE STANDARD PROPOSAL." Company Name Meeting Date Shares Voted CUSIP Ticker WACHOVIA CORPORATION 8/31/2006 2,500 929903102 WB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.TO APPROVE THE ISSUANCE OF SHARES OF WACHOVIA COMMON STOCK AS ISSUER CONSIDERATION IN THE PROPOSED MERGER OF GOLDEN WEST FINANCIAL CORPORATION WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA, PUSUANT TO AN AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 2006, BY AND AMONG WACHOVIA, GOLDEN WEST, AND SUCH WHOLLY-OWNED SUBSIDIARY OF WACHOVIA. FOR FOR 2.TO APPROVE THE AMENDED AND RESTATED WACHOVIA CORPORATION 2003 STOCK ISSUER INCENTIVE PLAN. Company Name Meeting Date Shares Voted CUSIP Ticker MEDTRONIC, INC. 8/24/2006 1,000 585055106 MDT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.RE-ELECT WILLIAM DING AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL HIS ISSUER SUCCESSOR IS ELECTED AND DULY QUALIFIED. FOR FOR 1B.RE-ELECT DONGHUA DING AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL HIS ISSUER SUCCESSOR IS ELECTED AND DULY QUALIFIED. FOR FOR 1C.RE-ELECT LUN FENG AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL HIS ISSUER SUCCESSOR IS ELECTED AND DULY QUALIFIED. FOR FOR 1D.RE-ELECT DENNY LEE AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL HIS ISSUER SUCCESSOR IS ELECTED AND DULY QUALIFIED. FOR FOR 1E.RE-ELECT MICHAEL LEUNG AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL ISSUER HIS SUCCESSOR IS ELECTED AND DULY QUALIFIED. FOR FOR 1F.RE-ELECT JOSEPH TONG AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL HIS ISSUER SUCCESSOR IS ELECTED AND DULY QUALIFIED. FOR FOR 1G.RE-ELECT MICHAEL TONG AS A DIRECTOR TO SERVE FOR THE ENSUING YEAR AND UNTIL HIS ISSUER SUCCESSOR IS ELECTED AND DULY QUALIFIED. 2.APPOINT PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY AS INDEPENDENT AUDITORS OF NETEASE.COM, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. Company Name Meeting Date Shares Voted CUSIP Ticker DARDEN RESTAURANTS, INC. 9/15/2006 3,500 237194105 DRI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LEONARD L. BERRY ISSUER FOR FOR ODIE C. DONALD ISSUER FOR FOR DAVID H. HUGHES ISSUER FOR FOR CHARLES A. LEDSINGER, JR ISSUER FOR FOR WILLIAM M. LEWIS, JR. ISSUER FOR FOR SENATOR CONNIE MACK III ISSUER FOR FOR ANDREW H. (DREW) MADSEN ISSUER FOR FOR CLARENCE OTIS, JR. ISSUER FOR FOR MICHAEL D. ROSE ISSUER FOR FOR MARIA A. SASTRE ISSUER FOR FOR JACK A. SMITH ISSUER FOR FOR BLAINE SWEATT, III ISSUER FOR FOR RITA P. WILSON ISSUER FOR FOR 2.TO APPROVE THE AMENDED DARDEN RESTAURANTS, INC. 2002 STOCK INCENTIVE ISSUER PLAN. FOR FOR 3.TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 27, 2007. AGAINST AGAINST 4.TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD SHAREHOLDER FOR ELECTION OF DIRECTORS. Company Name Meeting Date Shares Voted CUSIP Ticker FEDEX CORPORATION 9/25/2006 2,000 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JAMES L. BARKSDALE ISSUER FOR FOR AUGUST A. BUSCH IV ISSUER FOR FOR JOHN A. EDWARDSON ISSUER FOR FOR JUDITH L. ESTRIN ISSUER FOR FOR J. KENNETH GLASS ISSUER FOR FOR PHILIP GREER ISSUER FOR FOR J.R. HYDE, III ISSUER FOR FOR SHIRLEY A. JACKSON ISSUER FOR FOR STEVEN R. LORANGER ISSUER FOR FOR CHARLES T. MANATT ISSUER FOR FOR FREDERICK W. SMITH ISSUER FOR FOR JOSHUA I. SMITH ISSUER FOR FOR PAUL S. WALSH ISSUER FOR FOR PETER S. WILLMOTT ISSUER FOR FOR 2.APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BYLAWS TO ISSUER ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. FOR FOR 3.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER AGAINST AGAINST 4.STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. SHAREHOLDER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR DIRECTOR SHAREHOLDER ELECTIONS. Company Name Meeting Date Shares Voted CUSIP Ticker THE PROCTOR & GAMBLE COMPANY 10/10/2006 2,200 742718109 PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR NORMAN R. AUGUSTINE ISSUER FOR FOR A.G. LAFLEY ISSUER FOR FOR JOHNATHAN A. RODGERS ISSUER FOR FOR JOHN F. SMITH, JR. ISSUER FOR FOR MARGARET C. WHITMAN ISSUER FOR FOR 2.APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE ISSUER AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD. FOR FOR 3.RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 4.REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA ISSUER UNDER THE PROCTOR & GAMBLE 2 PLAN AGAINST AGAINST 5.SHAREHOLDER PROPOSAL- AWARD NO FUTURE STOCK OPTIONS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker ORACLE CORPORATION 10/9/2006 10,000 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JEFFREY O. HENLEY ISSUER FOR FOR LAWRENCE J. ELLISON ISSUER FOR FOR DONALD L. LUCAS ISSUER FOR FOR MICHAEL J. BOSKIN ISSUER FOR FOR JACK F. KEMP ISSUER FOR FOR JEFFREY S. BERG ISSUER FOR FOR SAFRA A. CATZ ISSUER FOR FOR HECTOR GARCIA-MOLINA ISSUER FOR FOR H. RAYMOND BINGHAM ISSUER FOR FOR CHARLES E. PHILLIPS, JR ISSUER FOR FOR NAOMI O. SELIGMAN ISSUER FOR FOR 2.PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 ISSUER EXECUTIVE BONUS PLAN. FOR FOR 3.PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. FOR FOR 4.PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' ISSUER STOCK PLAN Company Name Meeting Date Shares Voted CUSIP Ticker RPM INTERNATIONAL INC. 10/5/2006 3,000 749685103 RPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR BRUCE A. CARBONARI ISSUER FOR FOR JAMES A. KARMEN ISSUER FOR FOR DONALD K. MILLER ISSUER FOR FOR JOSEPH P. VIVIANO ISSUER FOR FOR 2.APPROVE AND ADOPT THE RPM INTERNATIONAL INC. 2 PLAN ISSUER FOR FOR 3.APPROVE AND ADOPT THE RPM INTERNATIONAL INC. 2007 INCENTIVE ISSUER COMPENSATION PLAN Company Name Meeting Date Shares Voted CUSIP Ticker MEMC ELECTRONIC MATERIALS, INC. 10/25/2006 8,000 552715104 WFR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROBERT J. BOEHLKE ISSUER FOR FOR C. DOUGLAS MARSH ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker CISCO SYSTEMS, INC. 11/15/2006 5,000 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CAROL A. BARTZ ISSUER FOR FOR M. MICHELE BURNS ISSUER FOR FOR MICHAEL D. CAPELLAS ISSUER FOR FOR LARRY A. CARTER ISSUER FOR FOR JOHN T. CHAMBERS ISSUER FOR FOR DR. JOHN L. HENESSY ISSUER FOR FOR RICHARD M. KOVACEVICH ISSUER FOR FOR RODERICK C. MCGEARY ISSUER FOR FOR STEVEN M. WEST ISSUER FOR FOR JERRY YANG ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. AGAINST AGAINST 3.PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO SHAREHOLDER ADOPTA POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. AGAINST AGAINST 4.PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S SHAREHOLDER COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPOT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. AGAINST AGAINST 5.PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A SHAREHOLDER REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Company Name Meeting Date Shares Voted CUSIP Ticker SEAGATE TECHNOLOGY 10/26/2006 10,000 G7945J104 STX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR FRANK J. BIONDI, JR. ISSUER FOR FOR WILLIAM W. BRADLEY ISSUER FOR FOR MICHAEL R. CANNON ISSUER FOR FOR JAMES A. DAVIDSON ISSUER FOR FOR DONALD E. KIERNAN ISSUER FOR FOR STEPHEN J. LUCZO ISSUER FOR FOR DAVID F. MARQUARDT ISSUER FOR FOR LYDIA M. MARHSALL ISSUER FOR FOR C.S. PARK ISSUER FOR FOR GREGORIO REYES ISSUER FOR FOR JOHN W. THOMPSON ISSUER FOR FOR WILLIAM D. WATKINS ISSUER FOR FOR 2.APPROVE AN INCREASE IN SHARES ELIGIBLE FOR ISSUANCE UNDER 2004 STOCK ISSUER COMPENSATION PLAN IN THE AMOUNT OF 36 MILLION SHARES. FOR FOR 3.APPROVE AN INCREASE IN THE ISSUABLE SHARES FOR PURCHASE UNDER ISSUER EMPLOYEE STOCK PURCHASE PLAN IN THE AMOUNT OF 10 MILLION SHARES. FOR FOR 4.RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT ISSUER REGISTERED ACCOUNTING FIRM. Company Name Meeting Date Shares Voted CUSIP Ticker COACH, INC. 11/2/2006 3,000 189754104 COH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LEW FRANKFORT ISSUER FOR FOR SUSAN KROPF ISSUER FOR FOR GARY LOVEMAN ISSUER FOR FOR IVAN MENEZES ISSUER FOR FOR IRENE MILLER ISSUER FOR FOR KEITH MONDA ISSUER FOR FOR MICHAEL MURPHY ISSUER FOR FOR JIDE ZEITLIN ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker FIRST MARBLEHEAD CORPORATION 11/9/2006 2,500 320771108 FMD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LESLIE L. ALEXANDER ISSUER FOR FOR STEPHEN E. ANBINDER ISSUER FOR FOR WILLIAM R. BERKLEY ISSUER FOR FOR DORT A. CAMERON III ISSUER FOR FOR GEORGE G. DALY ISSUER FOR FOR PETER S. DROTCH ISSUER FOR FOR WILLIAM D. HANSEN ISSUER FOR FOR JACK L. KOPINSKY ISSUER FOR FOR PETER B. TARR ISSUER FOR FOR 2.AMENDMENT TO THE EXECUTIVE INCENTIVE COMPENSATION PLAN TO ENABLE ISSUER QUALIFIED PERFORMANCE-BASED COMPENSATION GRANTED PURSUANT TO THE PLAN TO BE SETTLED IN EITHER CASH OR EQUITY SECURITIES OF AN EQUIVALENT VALUE ISSUED UNDER FIRST MARBLEHEAD'S CURRENT OF FUTURE EQUITY PLANS APPROVED BY STOCKHOLDERS, OR A COMBINATION OF CASH AND SUCH EQUITY SECURITIES. FOR FOR 3.RATIFY THE APPOINTMENT OF KPMG LLP AS FIRST MARBLEHEAD'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker MICROSOFT CORPORATION 11/14/2006 4,600 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR WILLIAM H. GATES III ISSUER FOR FOR STEVEN A. BALLMER ISSUER FOR FOR JAMES I. CASH JR. ISSUER FOR FOR DINA DUBLON ISSUER FOR FOR RAYMOND V. GILMARTIN ISSUER FOR FOR DAVID F. MARQUARDT ISSUER FOR FOR CHARLES H. NOSKI ISSUER FOR FOR HELMUT PANKE ISSUER FOR FOR JON A. SHIRLEY ISSUER FOR FOR 2.RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S ISSUER INDEPENDENT AUDITOR. AGAINST AGAINST 3.SHAREHOLDER PROPOSAL- RESTRICTION ON SELLING PRODUCTS AND SERVICES TO SHAREHOLDER FOREIGN GOVERNMENTS. AGAINST AGAINST 4.SHAREHOLDER PROPOSAL- SEXUAL ORIENTATION IN EQUAL EMPLOYMENT SHAREHOLDER OPPORTUNITY POLICY. AGAINST AGAINST 5.SHAREHOLDER PROPOSAL- HIRING OF PROXY ADVISOR. SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker HANSEN NATURAL CORPORATION 11/10/2006 3,000 411310105 HANS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RODNEY C. SACKS ISSUER FOR FOR HILTON H. SCHLOSBERG ISSUER FOR FOR NORMAN C. EPSTEIN ISSUER FOR FOR BENJAMIN M. POLK ISSUER FOR FOR SYDNEY SELATI ISSUER FOR FOR HAROLD C. TABER, JR. ISSUER FOR FOR MARK S. VIDERGAUZ ISSUER FOR FOR 2.PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITORS OF HANSEN NATURAL CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. Company Name Meeting Date Shares Voted CUSIP Ticker BHP BILLITON LIMITED 11/29/2006 4,000 088606108 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.TO RECEIVE THE 2 PLC ISSUER FOR FOR 2.TO RECEIVE THE 2 LTD ISSUER FOR FOR 3.DIRECTORS ISSUER FOR FOR MR. P M ANDERSON ISSUER FOR FOR MR. P M ANDERSON ISSUER FOR FOR MR. M J KLOPPERS ISSUER FOR FOR MR. M J KLOPPERS ISSUER FOR FOR MR. C J LYNCH ISSUER FOR FOR MR. C J LYNCH ISSUER FOR FOR MR. J NASSER ISSUER FOR FOR MR. J NASSER ISSUER FOR FOR MR. D A CRAWFORD ISSUER FOR FOR MR. D A CRAWFORD ISSUER FOR FOR MR. D R ARGUS ISSUER FOR FOR MR. D R ARGUS ISSUER FOR FOR DR. D C BRINK ISSUER FOR FOR DR. D C BRINK ISSUER FOR FOR DR. J G S BUCHANAN ISSUER FOR FOR DR. J G S BUCHANAN ISSUER FOR FOR DR. J M SCHUBERT ISSUER FOR FOR DR. J M SCHUBERT ISSUER FOR FOR 21. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC ISSUER FOR FOR 22. TO RENEW THE GENERAL AUTHORITY TO ALLOT SHARES IN BHP BILLITON PLC ISSUER FOR FOR 23.TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN BHP BILLITON PLC ISSUER FOR FOR 24.TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC ISSUER FOR FOR 25A.TO APPROVE THE CANCELLATION OF SHARE IN BHP BILLITON PLC HELD BY BHP ISSUER BILLITON LTD OR ONE OF ITS SUBSIDIARIES ON DECEMBER 31, 2006. FOR FOR 25B.TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP ISSUER BILLITON OR ONE OF ITS SUBSIDIARES ON MARCH 31, 2007 FOR FOR 25C.TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP ISSUER BILLITON OR ONE OF ITS SUBSIDIARES ON MAY 15, 2007 FOR FOR 25D.TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP ISSUER BILLITON OR ONE OF ITS SUBSIDIARES ON JUNE 30, 2007 FOR FOR 25E.TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP ISSUER BILLITON OR ONE OF ITS SUBSIDIARES ON SEPTEMBER 30. 2007 FOR FOR 25F.TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP ISSUER BILLITON OR ONE OF ITS SUBSIDIARES ON NOVEMBER 15, 2007 FOR FOR 26.TO APPROVE THE 2 ISSUER FOR FOR 27.TO APPROVE THE GRANT OF AWARDS TO MR. C W GOODYEAR UNDER THE GIS AND ISSUER THE LTIP FOR FOR 28.TO APPROVE THE GRANT OF AWARDS TO MR. M J KLOPPERS UNER THE GIS AND ISSUER THE LTIP FOR FOR 29.TO APPROVE THE GRANT OF AWARDS TO MR. C J LYNCH UNDER THE GIS AND THE LTIP ISSUER FOR FOR 30.TO APPROVE THE BHP BILLITON GLOBAL EMPLOYEE SHARE PLAN ISSUER FOR FOR 31.TO APPROVE AN INCREASE IN THE MAXIMUM AGGREGATE REMUNERATION PAID BY BHP BILLITON LTD TO NON-EXECUTIVE ISSUER DIRECTORS IN ANY YEAR. Company Name Meeting Date Shares Voted CUSIP Ticker LAM RESEARCH CORPORATION 11/2/2006 3,600 512807108 LRCX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JAMES W. BAGLEY ISSUER FOR FOR DAVID G. ARSCOTT ISSUER FOR FOR ROBERT M. BERDAHL ISSUER FOR FOR RICHARD J. ELKUS, JR. ISSUER FOR FOR JAC R. HARRIS ISSUER FOR FOR GRANT M. INMAN ISSUER FOR FOR CATHERINE P. LEGO ISSUER FOR FOR STEPHEN G. NEWBERRY ISSUER FOR FOR SEIICHI WATANABE ISSUER FOR FOR PATRICIA S. WOLPERT ISSUER FOR FOR 2.PROPOSAL TO APPROVE THE AMENDMENT TO THE LAM 2 ISSUER FOR FOR 3.PROPOSAL TO APPROVE THE ADOPTION OF THE LAM 2 PLAN. ISSUER FOR FOR 4.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR 2007. Company Name Meeting Date Shares Voted CUSIP Ticker MICRON TECHNOLOGY, INC. 12/5/2006 8,000 595112103 MU Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR STEVEN R. APPLETON ISSUER FOR FOR TERUAKI AOKI ISSUER FOR FOR JAMES W. BAGLEY ISSUER FOR FOR MERCEDES JOHNSON ISSUER FOR FOR LAWRENCE N. MONDRY ISSUER FOR FOR GORDON C. SMITH ISSUER FOR FOR ROBERT E. SWITZ ISSUER FOR FOR 2.PROPOSAL BY THE COMPANY TO APPROVE AN AMENDMENT TO THE COMPANY'S ISSUER 2004 EQUITY INCENTIVE PLAN INCREASING THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 30,000,000. FOR FOR 3.PROPOSAL BY THE COMPANY TO RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 30, 2007. AGAINST AGAINST 4.TO ACT UPON A SHAREHOLDER PROPOSAL IF PROPERLY PRESENTED AT THE MEETING. SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker FACTSET RESEARCH SYSTEMS INC. 12/19/2006 2,000 303075105 FDS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR SCOTT A. BILLEADEAU ISSUER FOR FOR PHILIP A. HADLEY ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007. Company Name Meeting Date Shares Voted CUSIP Ticker WALGREEN CO. 1/10/2007 2,500 931422109 WAG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DAVID W. BERNAUER ISSUER FOR FOR WILLIAM C. FOOTE ISSUER FOR FOR JAMES J. HOWARD ISSUER FOR FOR ALAN G. MCNALLY ISSUER FOR FOR CORDELL REED ISSUER FOR FOR JEFFREY A. REIN ISSUER FOR FOR NANCY M. SCHLICHTING ISSUER FOR FOR DAVID Y. SCHWARTZ ISSUER FOR FOR JAMES A. SKINNER ISSUER FOR FOR MARILOU M. VON FERSTEL ISSUER FOR FOR CHARLES R. WALGREEN III ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR 3.APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE ISSUER SHARE PLAN. Company Name Meeting Date Shares Voted CUSIP Ticker COMMERCIAL METALS COMPANY 1/25/2007 2,000 201723103 CMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MOSES FELDMAN ISSUER FOR FOR STANLEY A. RABIN ISSUER FOR FOR RALPH E. LOEWENBERG ISSUER FOR FOR MURRAY R. MCCLEAN ISSUER FOR FOR 2.AMEND AND RESTATE THE COMPANY'S 1999 NON-EMPLOYEE DIRECTOR STOCK PLAN ISSUER FOR FOR 3.TO APPROVE THE COMPANY'S 2 ISSUER FOR FOR 4.TO APPROVE THE COMPANY'S 2006 LONG-TERM EQUITY INCENTIVE PLAN ISSUER FOR FOR 5.RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITORS FOR THE FISCAL YEAR ENDING AUGUST 31, 2007 AGAINST AGAINST 6.SHAREHOLDER PROPOSAL REQUESTING THE ADDITION OF SEXUAL ORIENTATION TO THE SHAREHOLDER COMPANY'S WRITTEN NON-DISCRIMINATION POLICY Company Name Meeting Date Shares Voted CUSIP Ticker AIR PRODUCTS AND CHEMICALS, INC. 1/25/2007 2,600 009158106 APD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR WILLIAM L. DAVIS III ISSUER FOR FOR W. DOUGLAS FORD ISSUER FOR FOR EVERT HENKES ISSUER FOR FOR MARGARET G. MCGLYNN ISSUER FOR FOR 2.APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. ISSUER RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Company Name Meeting Date Shares Voted CUSIP Ticker WESTERN DIGITAL CORPORATION 2/6/2007 5,500 958102105 WDC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MATTHEW E. MASSENGILL ISSUER FOR FOR PETER D. BEHRENDT ISSUER FOR FOR KATHLEEN A. COTE ISSUER FOR FOR JOHN F. COYNE ISSUER FOR FOR HENRY T. DENERO ISSUER FOR FOR WILLIAM L. KIMSEY ISSUER FOR FOR MICHAEL D. LAMBERT ISSUER FOR FOR ROGER H. MOORE ISSUER FOR FOR THOMAS E. PARDUN ISSUER FOR FOR ARIF SHAKEEL ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ISSUER ACCOUNTING FIRM FOR WESTERN DIGITAL CORPORATION FOR THE FISCAL YEAR ENDING JUNE 29, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker QUALCOMM INCORPORATED 3/13/2007 7,000 747525103 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR BARBARA T. ALEXANDER ISSUER FOR FOR RAYMOND V. DITTAMORE ISSUER FOR FOR IRWIN MARK JACOBS ISSUER FOR FOR SHERRY LANSING ISSUER FOR FOR PETER M. SACERDOTE ISSUER FOR FOR MARC I. STERN ISSUER FOR FOR 2.TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS ISSUER FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker STARBUCKS CORPORATION 3/21/2004 3,000 855244109 SBUX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR HOWARD SCHULTZ ISSUER FOR FOR BARBARA BASS ISSUER FOR FOR HOWARD P. BEHAR ISSUER FOR FOR WILLIAM W. BRADLEY ISSUER FOR FOR JAME SL. DONLAD ISSUER FOR FOR MELLODY HOBSON ISSUER FOR FOR OLDEN LEE ISSUER FOR FOR JAMES G. SHENNAN, JR. ISSUER FOR FOR JAVIER G. TERUEL ISSUER FOR FOR MYRON E. ULLMAN, III ISSUER FOR FOR CRAIG E. WEATHERUP ISSUER FOR FOR 2.COMPANY PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE COMPANY'S ISSUER EXECUTIVE MANAGEMENT BONUS PLAN. FOR FOR 3.COMPANY PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE ISSUER COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker ANALOG DEVICES 3/13/2007 2,000 032654105 ADI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JERALD G. FISHMAN ISSUER FOR FOR JOHN C. HODGSON ISSUER FOR FOR F. GRANT SAVIERS ISSUER FOR FOR PAUL J. SEVERINO ISSUER FOR FOR 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 3, 2007 AGAINST AGAINST 3.SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTION SHAREHOLDER GRANTS TO SENIOR EXECUTIVES, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. AGAINST AGAINST 4.SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING IN DIRECTOR ELECTIONS, SHAREHOLDER AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Company Name Meeting Date Shares Voted CUSIP Ticker APPLIED MATERIALS, INC. 3/14/2007 6,000 038222105 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MICHAEL H. ARMACOST ISSUER FOR FOR ROBERT H. BRUST ISSUER FOR FOR DEBORAH A. COLEMAN ISSUER FOR FOR PHILIP V. GERDINE ISSUER FOR FOR THOMAS J. IANNOTTI ISSUER FOR FOR CHARLES Y.S. LIU ISSUER FOR FOR JAMES C. MORGAN ISSUER FOR FOR GERHARD H. PARKER ISSUER FOR FOR WILLEM P. ROELANDTS ISSUER FOR FOR MICHAEL R. SPLINTER ISSUER FOR FOR 2.TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. ISSUER FOR FOR 3.TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. ISSUER FOR FOR 4.TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. ISSUER FOR FOR 5.TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Company Name Meeting Date Shares Voted CUSIP Ticker FREEPORT-MCMORAN COPPER & GOLD INC. 3/14/2007 1,500 35671D857 FCX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.APPROVAL OF THE PROPOSED AMENDMENT TO THE FREEPORT-MCMORAN COPPER ISSUER & GOLD INC. CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF FREEPORT-MCMORAN CAPITAL STOCK TO 750,000,000, TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF CLASS B COMMON STOCK TO 700,000,000, ALL AS MORE FULLY DESCRIBED IN THE JOINT PROXY STATEMENT/PROSPECTUS DATED FEBRUARY 12, 2007. FOR FOR 2.APPROVAL OF THE PROPOSED ISSUANCE OF FREEPORT-MCMORAN COMMON STOCK IN ISSUER CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THE AGREEMENTAND PLAN OF MERGER, DATED AS OF NOVEMBER 18, 2006, AMONG FREEPORT-MCMORAN, PHELPS DODGE CORPORATION AND PANTHER ACQUISITION CORPORATION. FOR FOR 3.APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO PERMIT ISSUER SOLICITATION OF ADDITONAL PROXIES IN FAVOR OF EACH OF PROPOSAL 1 AND PROPOSAL 2. Company Name Meeting Date Shares Voted CUSIP Ticker MORGAN STANLEY 4/10/2007 1,200 617446448 MS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROY J. BOSTOCK ISSUER FOR FOR ERSKINE B. BOWLES ISSUER FOR FOR HOWARD J. DAVIES ISSUER FOR FOR C. ROBERT KIDDER ISSUER FOR FOR JOHN J. MACK ISSUER FOR FOR DONALD T. NICOLAISEN ISSUER FOR FOR CHARLES H. NOSKI ISSUER FOR FOR HUTHAM S. OLAYAN ISSUER FOR FOR CHARLES E. PHILLIPS, JR. ISSUER FOR FOR O. GRIFFITH SEXTON ISSUER FOR FOR LAURA D. TYSON ISSUER FOR FOR KLAUS ZUMWINKEL ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR ISSUER FOR FOR 3.TO APPROVE THE 2 ISSUER AGAINST AGAINST 4.SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING SHAREHOLDER AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker XYRATEX LTD 3/26/2007 2,000 G98268108 XRTX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ANDREW SUKAWATY ISSUER FOR FOR ERNEST SAMPIAS ISSUER FOR FOR RICHARD PEARCE ISSUER FOR FOR 3.RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING ISSUER FIRM OF XYRATEX LTD FOR ITS FISCAL YEAR ENDED NOVEMBER 30, 2 BOARD OF DIRECTORS TO AGREE THE RENUMERATION OF THE REGISTERED PUBLIC ACCOUNTING FIRM. Company Name Meeting Date Shares Voted CUSIP Ticker GENERAL ELECTRIC COMPANY 4/25/2007 5,000 369604103 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR A. DIRECTORS ISSUER FOR FOR JAMES I. CASH, JR. ISSUER FOR FOR SIR WILLIAM M. CASTELL ISSUER FOR FOR ANN M. FUDGE ISSUER FOR FOR CLAUDIO X. GONZALEZ ISSUER FOR FOR SUSAN HOCKFIELD ISSUER FOR FOR JEFFREY R. IMMELT ISSUER FOR FOR ANDREA JUNG ISSUER FOR FOR ALAN G.(A.G.) LAFLEY ISSUER FOR FOR ROBERT W. LANE ISSUER FOR FOR RALPH S. LARSEN ISSUER FOR FOR ROCHELLE B. LAZARUS ISSUER FOR FOR SAM NUNN ISSUER FOR FOR ROGER S. PENSKE ISSUER FOR FOR ROBERT J. SWIERINGA ISSUER FOR FOR DOUGLAS A. WARNER III ISSUER FOR FOR ROBERT C. WRIGHT ISSUER FOR FOR B.RATIFICATION OF KPMG ISSUER FOR FOR C.ADOPTION OF MAJORITY VOTING FOR DIRECTORS ISSUER FOR FOR D.APPROVAL OF 2 ISSUER FOR FOR E.APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS ISSUER AGAINST AGAINST 1.CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 2.CURB OVER-EXTENDED DIRECTORS SHAREHOLDER AGAINST AGAINST 3.ONE DIRECTOR FROM THE RANKS OF RETIREES SHAREHOLDER AGAINST AGAINST 4.INDEPENDENT BOARD CHAIRMAN SHAREHOLDER AGAINST AGAINST 5.ELIMINATE DIVIDEND EQUIVALENTS SHAREHOLDER AGAINST AGAINST 6.REPORT ON CHARITABLE CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 7.GLOBAL WARMING REPORT SHAREHOLDER AGAINST AGAINST 8.ETHICAL CRITERIA FOR MILITARY CONTRACTS SHAREHOLDER AGAINST AGAINST 9.REPORT ON PAY DIFFERENTIAL SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker ADOBE SYSTEMS INCORPORATED 4/5/2007 5,000 00724F101 ADBE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROBERT K. BURGESS ISSUER FOR FOR CAROL MILLS ISSUER FOR FOR COLLEEN M. POULIOT ISSUER FOR FOR ROBERT SEDGEWICK ISSUER FOR FOR JOHN E. WARNOCK ISSUER FOR FOR 2.APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE ADOBE SYSTEMS ISSUER INCORPORATED 2 AGAINST AGAINST 3.STOCKHOLDER PROPOSAL SHAREHOLDER FOR FOR 4.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker U.S. BANCORP 4/17/2007 4,000 902973304 USB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR V. BUYNISKI GLUCKMAN ISSUER FOR FOR ARTHUR D. COLLINS, JR. ISSUER FOR FOR OLIVIA F. KIRTLEY ISSUER FOR FOR JERRY W. LEVIN ISSUER FOR FOR RICHARD G. REITEN ISSUER FOR FOR 2.RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 ISSUER FISCAL YEAR. FOR FOR 3.APPROVAL OF THE U.S. BANCORP 2 ISSUER FOR FOR 4.APPROVAL OF THE AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION AGAINST AGAINST 5.SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER SHAREHOLDER COMPENSATION AGAINST AGAINST 6.SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL SHAREHOLDER EXECUTIVE RETIREMENT PLAN. Company Name Meeting Date Shares Voted CUSIP Ticker KB HOME 4/5/2007 5,000 48666K109 KBH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RONALD W. BURKLE ISSUER FOR FOR LESLIE MOONVES ISSUER FOR FOR LUIS NOGALES ISSUER FOR FOR DR. RAY R. IRANI ISSUER FOR FOR 2.PROPOSAL TO AMEND THE AMENDED CERTIFICATE OF INCORPORATION OF KB HOME ISSUER TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. FOR FOR 3.PROPOSAL TO AMEND THE AMENDED CERTIFICATE OF INCORPORATION OF KB HOME ISSUER TO REPEAL ITS FAIR PRICE PROVISION FOR FOR 4.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS KB HOME'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 39,416 AGAINST AGAINST 5.STOCKHOLDER PROPOSAL RELATING TO SENIOR EXECUTIVE AND DIRECTOR SHAREHOLDER HOLDINGS OF EQUITY-BASED COMPENSATION. AGAINST AGAINST 6.STOCKHOLDER PROPOSAL RELATING TO PERFORMANCE-VESTING SHARES. SHAREHOLDER AGAINST AGAINST 7.STOCKHOLDER PROPOSAL RELATING TO STOCKHOLDER APPROVAL OF SEVERANCE SHAREHOLDER AGREEMENTS. Company Name Meeting Date Shares Voted CUSIP Ticker THE COCA-COLA COMPANY 4/18/2007 1,700 191216100 KO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR HERBERT A. ALLEN ISSUER FOR FOR RONALD W. ALLEN ISSUER FOR FOR CATHLEEN P. BLACK ISSUER FOR FOR BARRY DILLER ISSUER FOR FOR E. NEVILLE ISDELL ISSUER FOR FOR DONALDR. KEOUGH ISSUER FOR FOR DONALD F. MCHENRY ISSUER FOR FOR SAM NUNN ISSUER FOR FOR JAMES D. ROBINSON III ISSUER FOR FOR PETER V. UEBERROTH ISSUER FOR FOR JAMES B. WILLIAMS ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ISSUER AUDITORS FOR FOR 3.APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY ISSUER AGAINST AGAINST 4.SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION SHAREHOLDER AGAINST AGAINST 5.SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION SHAREHOLDER COMMITTEE REPORT AGAINST AGAINST 6.SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING SHAREHOLDER AGAINST AGAINST 7.SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF SHAREHOLDER WATER IN INDIA AGAINST AGAINST 8.SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker BURLINGTON NORTHERN SANTA FE 4/19/2007 2,000 12189T104 BNI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR A.L. BOECKMANN ISSUER FOR FOR D.G. COOK ISSUER FOR FOR V.S. MARTINEZ ISSUER FOR FOR M.F. RACICOT ISSUER FOR FOR R.S. ROBERTS ISSUER FOR FOR M.K. ROSE ISSUER FOR FOR M.J. SHAPIRO ISSUER FOR FOR J.C. WATTS, JR. ISSUER FOR FOR R.H. WEST ISSUER FOR FOR J.S. WHISLER ISSUER FOR FOR E.E. WHITACRE, JR. ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE ISSUER COMPANY'S INDEPENDENT AUDITOR FOR 2007 (ADVISORY VOTE). Company Name Meeting Date Shares Voted CUSIP Ticker JOHNSON & JOHNSON 4/26/2007 3,000 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MARY S. COLEMAN ISSUER FOR FOR JAMES G. CULLEN ISSUER FOR FOR MICHAEL M.E. JOHNS ISSUER FOR FOR ARNOLD G. LANGBO ISSUER FOR FOR SUSAN L. LINDQUIST ISSUER FOR FOR LEO F. MULLIN ISSUER FOR FOR CHRISTINE A. POON ISSUER FOR FOR CHARLES PRINCE ISSUER FOR FOR STEVEN S. REINEMUND ISSUER FOR FOR DAVID SATCHER ISSUER FOR FOR WILLIAM C. WELDON ISSUER FOR FOR 2.RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 3.PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES SHAREHOLDER AGAINST AGAINST 4.PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker MEMC ELECTRONIC MATERIALS, INC. 4/25/2007 7,000 552715104 WFR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JOHN MARREN ISSUER FOR FOR WILLIAM E. STEVENS ISSUER FOR FOR JAMES B. WILLIAMS ISSUER FOR FOR 2.APPROVAL OF AMENDMENT TO 2001 PLAN. ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker THE GOLDMAN SACHS GROUP, INC. 3/27/2007 2,300 38141G104 GS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LLOYD C. BLANKFEIN ISSUER FOR FOR LORD BROWNE OF MADINGLEY ISSUER FOR FOR JOHN H. NRYAN ISSUER FOR FOR GARY D. COHN ISSUER FOR FOR CLAES DAHLBACK ISSUER FOR FOR STEPHEN FRIEDMAN ISSUER FOR FOR WILLIAM W. GEORGE ISSUER FOR FOR RAJAT K. GUPTA ISSUER FOR FOR JAMES A. JOHNSON ISSUER FOR FOR LOIS D. JULIBER ISSUER FOR FOR EDWARD M. LIDDY ISSUER FOR FOR RUTH J. SIMMONS ISSUER FOR FOR JON WINKELRIED ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR ISSUER INDEPENDENT AUDITORS FOR OUR 2 AGAINST AGAINST 3.SHAREHOLDER PROPOSAL REGARDING A CHARITABLE CONTRIBUTIONS REPORT SHAREHOLDER AGAINST AGAINST 4.SHAREHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT SHAREHOLDER AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker LOCKHEED MARTIN CORPORATION 4/26/2007 1,500 539830109 LMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR E.C. ALDRIDGE, JR. ISSUER FOR FOR NOLAN D. ARCHIBALD ISSUER FOR FOR MARCUS C. BENNETT ISSUER FOR FOR JAMES O. ELLIS, JR. ISSUER FOR FOR GWENDOLYN S. KING ISSUER FOR FOR JAMES M. LOY ISSUER FOR FOR DOUGLAS H. MCCORKINDALE ISSUER FOR FOR EUGENE F. MURPHY ISSUER FOR FOR JOSEPH W. RALSTON ISSUER FOR FOR FRANK SAVAGE ISSUER FOR FOR JAMES M. SCHNEIDER ISSUER FOR FOR ANNE STEVENS ISSUER FOR FOR ROBERT J. STEVENS ISSUER FOR FOR JAMES R. UKROPINA ISSUER FOR FOR DOUGLAS C. YEARLY ISSUER FOR FOR 2.RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS ISSUER AGAINST AGAINST 3.STOCKHOLDER PROPOSAL BY EVELYN Y. DAVIS SHAREHOLDER AGAINST AGAINST 4.STOCKHOLDER PROPOSAL BY JOHN CHEVEDDEN SHAREHOLDER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL BY THE SISTERS OF MERCY OF THE AMERICAS, REGIONAL SHAREHOLDER COMMUNITY OF DETROIT CHARITABLE TRUST AND OTHER GROUPS Company Name Meeting Date Shares Voted CUSIP Ticker CHEVRON CORPORATION 4/25/2007 2,500 166764100 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR S.H. ARMACOST ISSUER FOR FOR L.F. DEILY ISSUER FOR FOR R.E. DENHAM ISSUER FOR FOR R.J. EATON ISSUER FOR FOR S. GINN ISSUER FOR FOR F.G. JENIFER ISSUER FOR FOR S. NUNN ISSUER FOR FOR D.J. O'REILLY ISSUER FOR FOR D.B. RICE ISSUER FOR FOR P.J. ROBERTSON ISSUER FOR FOR K.W. SHARER ISSUER FOR FOR C.R. SHOEMATE ISSUER FOR FOR R.D. SUGAR ISSUER FOR FOR C. WARE ISSUER FOR FOR 2.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3.PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL ISSUER THE SUPERMAJORITY VOTE PROVISIONS AGAINST AGAINST 4.ADOPT POLICY AND REPORT ON HUMAN RIGHTS SHAREHOLDER AGAINST AGAINST 5.ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS SHAREHOLDER AGAINST AGAINST 6.ADOPT POLICY AND REPORT ON ANIMAL WELFARE SHAREHOLDER AGAINST AGAINST 7.RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN SHAREHOLDER POSITIONS AGAINST AGAINST 8.AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY SHAREHOLDER AGAINST AGAINST 9.REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker PACCAR INC 4/24/2007 3,300 693718108 PCAR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ALISON J. CARNWATH ISSUER FOR FOR ROBERT T. PARRY ISSUER FOR FOR HAROLD A. WAGNER ISSUER AGAINST AGAINST 2.STOCKHOLDER PROPOSAL REGARDING THE SHAREHOLDER RIGHTS PLAN SHAREHOLDER AGAINST AGAINST 3.STOCKHOLDER PROPOSAL REGARDING A DIRECTOR VOTE THRESHOLD SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker AMERICAN EXPRESS COMPANY 4/23/2007 3,000 025816109 AXP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR D.F. AKERSON ISSUER FOR FOR C. BARSHEFSKY ISSUER FOR FOR U.M. BURNS ISSUER FOR FOR K.I. CHENAULT ISSUER FOR FOR P. CHERNIN ISSUER FOR FOR V.E. JORDAN, JR. ISSUER FOR FOR J. LESCHLY ISSUER FOR FOR R.C. LEVIN ISSUER FOR FOR R.A. MCGINN ISSUER FOR FOR E.D. MILLER ISSUER FOR FOR F.P. POPOFF ISSUER FOR FOR S.S. REINEMUND ISSUER FOR FOR R.D. WALTER ISSUER FOR FOR R.A. WILLIAMS ISSUER FOR FOR 2.THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ISSUER ACCOUNTANTS FOR 2007. FOR FOR 3.A PROPOSAL TO APPROVE THE AMERICAN EXPRESS COMPANY 2007 INCENTIVE ISSUER COMPENSATION PLAN. AGAINST AGAINST 4.A SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker MERCK & CO., INC. 4/24/2007 5,000 589331107 MRK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RICHARD T. CLARK ISSUER FOR FOR JOHNNETTA B. COLE ISSUER FOR FOR W. B. HARRISON, JR. ISSUER FOR FOR WILLIAM N. KELLEY ISSUER FOR FOR ROCHELLE B. LAZARUS ISSUER FOR FOR THOMAS E. SHENK ISSUER FOR FOR ANNE M. TATLOCK ISSUER FOR FOR SAMUEL O. THEIR ISSUER FOR FOR WENDELL P. WEEKS ISSUER FOR FOR PETER C. WENDELL ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR 2007. FOR FOR 3.PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ISSUER ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTAED CERTIFICATE OF INCORPORATION. FOR FOR 4.PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ISSUER ELIMINATE SUPERMAJOIRTY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. FOR FOR 5.PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT ISSUER THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. FOR FOR 6.PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ISSUER REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. AGAINST AGAINST 7.STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 8.STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE SHAREHOLDER COMPENSATION Company Name Meeting Date Shares Voted CUSIP Ticker BRISTOL-MYERS SQUIBB COMPANY 5/1/2007 2,000 110122108 BMY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR L.B. CAMPBELL ISSUER FOR FOR J.M. CORNELIUS ISSUER FOR FOR L.J. FREEH ISSUER FOR FOR L.H. GLIMCHER, M.D. ISSUER FOR FOR M. GROBSTEIN ISSUER FOR FOR L. JOHANSSON ISSUER FOR FOR J.D. ROBINSON III ISSUER FOR FOR V.L. SATO, PH.D. ISSUER FOR FOR R.S. WILLIAMS, M.D. ISSUER FOR FOR 2.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3.2007 STOCK AWARD AND INCENTIVE PLAN ISSUER FOR FOR 4.SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN ISSUER AGAINST AGAINST 5.EXECUTIVE COMPENSATION DISCLOSURE SHAREHOLDER AGAINST AGAINST 6.RECOUPMENT SHAREHOLDER AGAINST AGAINST 7.CUMULATIVE VOTING SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker THE DOW CHEMICAL COMPANY 5/10/2007 3,500 260543103 DOW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ARNOLD A. ALLEMANG ISSUER FOR FOR JACQUELINE K. BARTON ISSUER FOR FOR JAMES A. BELL ISSUER FOR FOR JEFF M. FETTIG ISSUER FOR FOR BARBARA H. FRANKLIN ISSUER FOR FOR JOHN B. HESS ISSUER FOR FOR ANDREW N. LIVERIS ISSUER FOR FOR GEOFFREY E. MERSZEI ISSUER FOR FOR J. PEDRO REINHARD ISSUER FOR FOR JAMES M. RINGLER ISSUER FOR FOR RUTH G. SHAW ISSUER FOR FOR PAUL G. STERN ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ISSUER ACCOUNTING FIRM. FOR FOR 3.AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION. ISSUER AGAINST AGAINST 4.STOCKHOLDER PROPOSAL ON BHOPAL. SHAREHOLDER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL ON GENETICALLY ENGINEERED SEED. SHAREHOLDER AGAINST AGAINST 6.STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. SHAREHOLDER AGAINST AGAINST 7.STOCKHOLDER PROPOSAL ON CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker HANSEN NATURAL CORPORATION 4/20/2007 3,000 411310105 HANS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.PROPOSAL TO APPROVE THE PLAN AMENDMENT TO THE COMPANY'S STOCK OPTION ISSUER PLAN FOR OUTSIDE DIRECTORS. Company Name Meeting Date Shares Voted CUSIP Ticker VALERO ENERGY CORPORATION 4/26/2007 3,000 91913Y100 VLO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RUBEN M. ESCOBEDO ISSUER FOR FOR BOB MARBUT ISSUER FOR FOR ROBERT A. PROFUSEK ISSUER FOR FOR 2.RATIFY THE APPOINTMENT OF KPMG LLP AS VALERO'S INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR 2007. AGAINST AGAINST 3.VOTE ON A SHAREHOLDER PROPOSAL ENTITLED, "DIRECTOR ELECTION MAJORITY SHAREHOLDER VOTE PROPOSAL." AGAINST AGAINST 4.VOTE ON A SHAREHOLDER PROPOSAL ENTITLED, "SHAREHOLDER RATIFICATION OF SHAREHOLDER EXECUTIVE COMPENSATION PROPOSAL." AGAINST AGAINST 5.VOTE ON A SHAREHOLDER PROPOSAL ENTITLED, "SUPPLEMENTAL EXECUTIVE SHAREHOLDER RETIREMENT PLAN POLICY PROPOSAL." Company Name Meeting Date Shares Voted CUSIP Ticker PEPSICO, INC. 5/2/2007 2,000 713448108 PEP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR D. DUBLON ISSUER FOR FOR V.J. DZAU ISSUER FOR FOR R.L. HUNT ISSUER FOR FOR A. IBARGUEN ISSUER FOR FOR A.C. MARTINEZ ISSUER FOR FOR I.K. NOOYI ISSUER FOR FOR S.P. ROCKEFELLER ISSUER FOR FOR J.J. SCHIRO ISSUER FOR FOR D. VASELLA ISSUER FOR FOR M.D. WHITE ISSUER FOR FOR 2.APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS ISSUER FOR FOR 3.APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) ISSUER AGAINST AGAINST 4.SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker AMGEN INC. 5/9/2007 3,000 031162100 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MR. FRANK J. BIONDI, JR. ISSUER FOR FOR MR. JERRY D. CHOATE ISSUER FOR FOR MR. FRANK C. HERRINGER ISSUER FOR FOR DR. GILBERT S. OMENN ISSUER FOR FOR 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. FOR FOR 3.TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF ISSUER INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. FOR FOR 4.TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED ISSUER BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. AGAINST AGAINST 5A.STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). SHAREHOLDER AGAINST AGAINST 5B.STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker NUCOR CORPORATION 5/10/2007 4,000 670346105 NUE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DANIEL R. DIMICCO ISSUER FOR FOR J.D. HLAVACEK, PH.D. ISSUER FOR FOR RAYMOND J. MILCHOVICH ISSUER FOR FOR 2.RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. AGAINST AGAINST 3.STOCKHOLDER PROPOSAL SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker APACHE CORPORATION 5/2/2007 2,000 037411105 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR EUGENE C. FIELDOREK ISSUER FOR FOR PATRICIA ALBJERG GRAHAM ISSUER FOR FOR F.H. MERELLI ISSUER FOR FOR RAYMOND PLANK ISSUER FOR FOR 5.APPROVAL OF 2 ISSUER AGAINST AGAINST 6.STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker 3M COMPANY 5/8/2007 2,200 885797101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LINDA G. ALVARADO ISSUER FOR FOR GEORGE W. BUCKLEY ISSUER FOR FOR VANCE D. COFFMAN ISSUER FOR FOR MICHAEL L. ESKEW ISSUER FOR FOR W. JAMES FARRELL ISSUER FOR FOR HERBERT L. HENKEL ISSUER FOR FOR EDWARD M. LIDDY ISSUER FOR FOR ROBERT S. MORRISON ISSUER FOR FOR AULANA L. PETERS ISSUER FOR FOR ROZANNE L. RIDGWAY ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3.AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ISSUER ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS FOR FOR 4.AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ISSUER ELIMINATE THE FAIR PRICE PROVISION FOR FOR 5.APPROVAL OF THE EXECUTIVE ANNUAL INCENTIVE PLAN ISSUER FOR FOR 6.APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE ISSUER PERFORMANCE UNIT PLAN AGAINST AGAINST 7.EXECUTIVE COMPENSATION PLAN BASED ON THE PERFORMANCE OF PEER SHAREHOLDER COMPANIES Company Name Meeting Date Shares Voted CUSIP Ticker CITIGROUP, INC. 4/17/2007 2,700 172967101 C Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR C. MICHAEL ARMSTRONG ISSUER FOR FOR ALAIN J.P. BEIDA ISSUER FOR FOR GEORGE DAVID ISSUER FOR FOR KENNETH T. DERR ISSUER FOR FOR JOHN M. DEUTCH ISSUER FOR FOR ROBERTO HERNANDEZ RAMIREZ ISSUER FOR FOR LAUS KLEINFELD ISSUER FOR FOR ANDREW N. LIVERIS ISSUER FOR FOR ANNE MULCAHY ISSUER FOR FOR RICHARD D. PARSONS ISSUER FOR FOR CHARLES PRINCE ISSUER FOR FOR JUDITH RODIN ISSUER FOR FOR ROBERT E. RUBIN ISSUER FOR FOR FRANKLIN A. THOMAS ISSUER FOR FOR 2.PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. AGAINST AGAINST 3.STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SHAREHOLDER SERVICE OF CERTAIN INDIVIDUALS. AGAINST AGAINST 4.STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. SHAREHOLDER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. SHAREHOLDER AGAINST AGAINST 6.SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY SHAREHOLDER EXECUTIVE COMPENSATION. AGAINST AGAINST 7.STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO SHAREHOLDER NO MORE THAN WORLDWIDE EMPLOYEES. AGAINST AGAINST 8.STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO SHAREHOLDER MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. AGAINST AGAINST 9.STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SHAREHOLDER SALES RESTRICTION. AGAINST AGAINST 10.STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. SHAREHOLDER AGAINST AGAINST 11.STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO SHAREHOLDER CALL SPECIAL SHAREHOLDER MEETINGS. Company Name Meeting Date Shares Voted CUSIP Ticker GENENTECH, INC. 4/20/2007 2,000 368710406 DNA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR HERBERT W. BOYER ISSUER FOR FOR WILLIAM M. BURNS ISSUER FOR FOR ERICH HUNZIKER ISSUER FOR FOR JONATHAN K.C. KNOWLES ISSUER FOR FOR ARTHUR D. LEVINSON ISSUER FOR FOR DEBRA L. REED ISSUER FOR FOR CHARLES A. SANDERS ISSUER FOR FOR 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM OF GENENTECH FOR THE YEAR ENDING DECEMBER 31, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker LOEWS CORPORATION 5/8/2007 2,000 540424108 LTR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR A.E. BERMAN ISSUER FOR FOR J.L. BOWER ISSUER FOR FOR C.M. DIKER ISSUER FOR FOR P.J. FRIBOURG ISSUER FOR FOR W.L. HARRIS ISSUER FOR FOR P.A. LASKAWY ISSUER FOR FOR G.R. SCOTT ISSUER FOR FOR A TISCH ISSUER FOR FOR J.S. TISCH ISSUER FOR FOR J.M. TISCH ISSUER FOR FOR 2.RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. ISSUER FOR FOR 3.APPROVE PROPOSAED AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN ISSUER FOR EXECUTIVE OFFICERS. AGAINST AGAINST 4.SHAREHOLDER PROPOSAL- CUMULATIVE VOTING. SHAREHOLDER AGAINST AGAINST 5.SHAREHOLDER PROPOSAL - PRODUCTION, PROMOTION AND MARKETING OF SHAREHOLDER TOBACCO PRODUCTS. Company Name Meeting Date Shares Voted CUSIP Ticker GILEAD SCIENCES, INC. 5/9/2007 5,000 375558103 GILD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR PAUL BERG ISSUER FOR FOR JOHN F. COGAN ISSUER FOR FOR ETIENNE F. DAVIGNON ISSUER FOR FOR JAMES M. DENNY ISSUER FOR FOR CARLA A. HILLS ISSUER FOR FOR JAHN W. MADIGAN ISSUER FOR FOR JOHN C. MARTIN ISSUER FOR FOR GORDON E. MOORE ISSUER FOR FOR NICHOLAS G. MOORE ISSUER FOR FOR GAYLE E. WILSON ISSUER FOR FOR 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY T HE AUDIT COMMITTEE OF ISSUER THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. FOR FOR 3.TO APPROVE THE PROPOSAED AMENDMENT TO GILEAD'S 2004 EQUITY INCENTIVE ISSUER PLAN. FOR FOR 4.TO APPROVE THE PROPOSAED AMENDMENT TO GILEAD'S EMPLOYEE STOCK ISSUER PURCHASE PLAN. Company Name Meeting Date Shares Voted CUSIP Ticker CONOCOPHILLIPS 5/9/2007 1,800 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JAMES E. COPELAND, JR. ISSUER FOR FOR KENNETH M. DUBERSTEIN ISSUER FOR FOR RUTH R. HARKIN ISSUER FOR FOR WILLIAM R. RHODES ISSUER FOR FOR J. STAPLETON ROY ISSUER FOR FOR WILLIAM E. WADE, JR. ISSUER FOR FOR 2.RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 AGAINST AGAINST 3.CORPORATE POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 4.GLOBAL WARMING-RENEWABLES SHAREHOLDER AGAINST AGAINST 5.QULAIFICATION FOR DIRECTOR NOMINEES SHAREHOLDER AGAINST AGAINST 6.DRILLING IN SENSITIVE/PROTECTED AREAS SHAREHOLDER AGAINST AGAINST 7.REPORT ON RECOGNITION OF INDIGENOUS RIGHTS SHAREHOLDER AGAINST AGAINST 8.COMMUNITY ACCOUNTABILITY SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/1/2007 4,000 826552101 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR NINA V. FEDOROFF ISSUER FOR FOR DAVID R. HARVEY ISSUER FOR FOR W. LEE MCCOLLUM ISSUER FOR FOR JAI P. NAGARKATTI ISSUER FOR FOR AVI M. NASH ISSUER FOR FOR WILLIAM C. O'NEIL, JR. ISSUER FOR FOR STEVEN M. PAUL ISSUER FOR FOR J. PEDRO REINHARD ISSUER FOR FOR TIMOTHY R.G. SEAR ISSUER FOR FOR D. DEAN SPATZ ISSUER FOR FOR BARRETT A. TOAN ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTANT FOR 2007. Company Name Meeting Date Shares Voted CUSIP Ticker CUMMINS INC. 5/8/2007 1,500 231021106 CMI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROBERT J. DARNALL ISSUER FOR FOR JOHN M. DEUTCH ISSUER FOR FOR ALEXIS M. HERMAN ISSUER FOR FOR F. JOSEPH LOUGHREY ISSUER FOR FOR WILLIAM I. MILLER ISSUER FOR FOR GEORGIA R. NELSON ISSUER FOR FOR THEODORE M. SOLSO ISSUER FOR FOR CARL WARE ISSUER FOR FOR J. LAWRENCE WILSON ISSUER FOR FOR 10.PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2007. FOR FOR 11. PROPOSAL TO AMEND 2 ISSUER FOR FOR 12.PROPOSAL TO AMEND RESTATED ARTICLES OF INCORPORATION. ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker APRIA HEALTHCARE GROUP, INC. 5/4/2007 4,000 037933108 AHG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR VINCENTE ANIDO, JR. ISSUER FOR FOR TERRY P. BAYER ISSUER FOR FOR I.T. CORLEY ISSUER FOR FOR DAVID L. GOLDSMITH ISSUER FOR FOR LAWRENCE M. HIGBY ISSUER FOR FOR RICHARD H. KOPPES ISSUER FOR FOR PHILIP R. LOCHNER, JR. ISSUER FOR FOR NORMAN C. PAYSON, M.D. ISSUER FOR FOR MAHVASH YAZDI ISSUER FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Company Name Meeting Date Shares Voted CUSIP Ticker CIT GROUP INC. 5/8/2007 2,500 125581108 CIT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JEFFREY M. PEEK ISSUER FOR FOR GARY C. BUTLER ISSUER FOR FOR WILLIAM M. FREEMAN ISSUER FOR FOR SUSAN LYNE ISSUER FOR FOR MARIANNE MILLER PARRS ISSUER FOR FOR TIMOTHY M. RING ISSUER FOR FOR JOHN R. RYAN ISSUER FOR FOR SEYMOUR STERNBERG ISSUER FOR FOR PETER J. TOBIN ISSUER FOR FOR LOIS M. VAN DEUSEN ISSUER FOR FOR 2.RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS. ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker INTEL CORPORATION 5/16/2007 5,000 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CRAIG R. BARRETT ISSUER FOR FOR CHARLENE BARSHEFSKY ISSUER FOR FOR SUSAN L. DECKER ISSUER FOR FOR D. JAMES GUZY ISSUER FOR FOR REED E. HUNDT ISSUER FOR FOR PAUL S. OTELLINI ISSUER FOR FOR JAMES D. PLUMMER ISSUER FOR FOR DAVID S. POTTRUCK ISSUER FOR FOR JANE E. SHAW ISSUER FOR FOR JOHN L. THORNTON ISSUER FOR FOR DAVID B. YOFFIE ISSUER FOR FOR 2.RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM. FOR FOR 3.AMENDMENT AND EXTENSION OF THE 2 ISSUER FOR FOR 4.APPROVAL OF THE 2 ISSUER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION. SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker ECHOSTAR COMMUNICATIONS CORPORATION 5/8/2007 2,500 278762109 DISH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JAMES DEFRANCO ISSUER FOR FOR MICHAEL T. DUGAN ISSUER FOR FOR CANTEY ERGEN ISSUER FOR FOR CHARLES W. ERGEN ISSUER FOR FOR STEVE R. GOODBARN ISSUER FOR FOR GARY S. HOWARD DAVID K. MOSKOWITZ ISSUER FOR FOR TOM A. ORTOLF ISSUER FOR FOR C. MICHAEL SCHROEDER ISSUER FOR FOR CARL E. VOGEL ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2007. FOR FOR 3.TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL ISSUER MEETING OR ANY ADJOURNMENT THEREOF. Company Name Meeting Date Shares Voted CUSIP Ticker HSBC HOLDINGS PLC 5/25/2007 1,500 404280406 HBC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.TO RECEIVE THE REPORT AND ACCOUNTS FOR 2006 ISSUER FOR FOR 2.TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2006 ISSUER FOR FOR 3A.TO RE-ELECT THE LORD BUTLER A DIRECTOR ISSUER FOR FOR 3B.TO RE-ELECT THE BARONESS DUNN A DIRECTOR ISSUER FOR FOR 3C.TO RE-ELECT R S FAIRHEAD A DIRECTOR ISSUER FOR FOR 3D.TO RE-ELECT W K L FUNG A DIRECTOR ISSUER FOR FOR 3E.TO RE-ELECT SIR BRIAN MOFFAT A DIRECTOR ISSUER FOR FOR 3F.TO RE-ELECT G MORGAN A DIRECTOR ISSUER FOR FOR 4.TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP ISSUER AUDIT COMMITTEE FOR FOR 5.TO AUTHORISE THE DIRECTORS TO ALLOT SHARES ISSUER FOR FOR 6.TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) ISSUER FOR FOR 7.TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES ISSUER FOR FOR 8.TO AUTHORISE THE DIRECTORS TO OFFER A SCRIP DIVIDEND ALTERNATIVE ISSUER FOR FOR 9.TO AUTHORISE THE COMPANY TO MAKE POLITICAL DONATIONS AND INCUR ISSUER POLITICAL EXPENDITURE FOR FOR 10.TO AUTHORISE HSBC BANK PLC TO MAKE POLITICAL DONATIONS AND INCUR ISSUER POLITICAL EXPENDITURE FOR FOR 11.TO AUTHORISE ELECTRONIC COMMUNICATIONS WITH SHAREHOLDERS IN ISSUER ACCORDANCE WITH THE COMPANIES ACT 2006 FOR FOR 12.TO ALTER THE ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker GOOGLE INC. 5/10/2007 1,000 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ERIC SCHMIDT ISSUER FOR FOR SERGEY BRIN ISSUER FOR FOR LARRY PAGE ISSUER FOR FOR L. JOHN DOERR ISSUER FOR FOR JOHN L. HENNESSY ISSUER FOR FOR ARTHUR D. LEVINSON ISSUER FOR FOR ANN MATHER ISSUER FOR FOR PAUL S. OTELLINI ISSUER FOR FOR K. RAM SHRIRAM ISSUER FOR FOR SHIRLEY M. TILGHMAN ISSUER FOR FOR 2.RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM OF GOOGLE INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. FOR FOR 3.APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 THE ISSUER NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE THEREUNDER BY 4,500,000. FOR FOR 4.APPROVAL OF GOOGLE'S EXECUTIVE BONUS PLAN. ISSUER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL TO REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO HELP SHAREHOLDER PROTECT FREEDOM OF ACCESS TO THE INTERNET. Company Name Meeting Date Shares Voted CUSIP Ticker ATHEROS COMMUNICATIONS 5/22/2007 10,000 04743P108 ATHR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CRAIG H. BARRATT ISSUER FOR FOR MARSHALL L. MOHR ISSUER FOR FOR ANDREW S. RAPPAPORT ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007. Company Name Meeting Date Shares Voted CUSIP Ticker TARGET CORPORATION 5/24/2007 3,500 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CALVIN DARDEN ISSUER FOR FOR ANNE M. MULCAHY ISSUER FOR FOR STEPHEN W. SANGER ISSUER FOR FOR GREGG W. STEINHAFEL ISSUER FOR FOR 2.COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR 3.COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. ISSUER FOR FOR 4.COMPANY PROPOSAL TO APPRIVE AN AMENDMENT TO THE RESTATED ARTICLES OF ISSUER INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL SHAREHOLDER CONTRIBUTIONS. Company Name Meeting Date Shares Voted CUSIP Ticker THE HOME DEPOT, INC. 5/24/2007 5,000 437076102 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.ELECTION OF DIRECTOR: DAVID H. BATCHELDER ISSUER FOR FOR 1B.ELECTION OF DIRECTOR: FRANCIS S. BLAKE ISSUER FOR FOR 1C.ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN ISSUER FOR FOR 1D.ELECTION OF DIRECTOR: JOHN L. CLENDENIN ISSUER FOR FOR 1E.ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ ISSUER FOR FOR 1F.ELECTION OF DIRECTOR: MILLEDGE A. HART, III ISSUER FOR FOR 1G.ELECTION OF DIRECTOR: BONNIE G. HILL ISSUER FOR FOR 1H.ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. ISSUER FOR FOR 1I.ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD ISSUER FOR FOR 1J.ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON ISSUER FOR FOR 1K.ELECTION OF DIRECTOR: KENNETH G. LANGONE ISSUER FOR FOR 2.TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT ISSUER REGISTERED PUNLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 AGAINST AGAINST 3.SHAREHOLDER PROPOSAL REGARDING POISON PILL IMPLEMENTATION SHAREHOLDER AGAINST AGAINST 4.SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY DISCLOSURE SHAREHOLDER AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION SHAREHOLDER AGAINST AGAINST 6.SHAREHOLDER PROPOSAL REGARDING MANAGEMENT BONUSES SHAREHOLDER AGAINST AGAINST 7.SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS SHAREHOLDER AGAINST AGAINST 8.SHAREHOLDER PROPOSAL REGARDING EQUITY COMPENSATION SHAREHOLDER AGAINST AGAINST 9.SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE SHAREHOLDER AGAINST AGAINST 10.SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP SHAREHOLDER AGAINST AGAINST 11.SHAREHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker AMERICAN INTERNATIONAL GROUP, INC. 5/16/2007 1,700 026874107 AIG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MARSHALL A. COHEN ISSUER FOR FOR MARTIN S. FELDSTEIN ISSUER FOR FOR ELLEN V. FUTTER ISSUER FOR FOR STEPHEN L. HAMMERMAN ISSUER FOR FOR RICHARD C. HOLBROOKE ISSUER FOR FOR FRED H. LANGHAMMER ISSUER FOR FOR GEORGE L. MILES, JR. ISSUER FOR FOR MORRIS W. OFFIT ISSUER FOR FOR JAMES F. ORR III ISSUER FOR FOR VIRGINIA M. ROMETTY ISSUER FOR FOR MARTIN H. SUTTON ISSUER FOR FOR EDMUND S.W. TSE ISSUER FOR FOR ROBERT B. WILLUMSTAD ISSUER FOR FOR FRANK G. ZARB ISSUER FOR FOR 2.RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. FOR FOR 3.ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2
